PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/069,074
Filing Date: 10 Jul 2018
Appellant(s): LIGHTSTONE et al.



__________________
Alan M. Weisberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Double Patenting
Claims 8, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of copending Application No. 16/069,328 (reference application). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 13-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patzer et al. (PG Pub US 2007/0298775 A1) in view of Sun et al. (PG Pub US 2016/0013984 A1).
Regarding claims 1, 13, Patzer discloses a method and a network entity configured for differentiated handling of at least one interaction of network nodes within a communication network.
processing circuitry comprising: a memory; and a processor, the memory in communication with the processor, the memory having instructions that, when executed by the processor (“a mobile wireless communications device, or mobile station (MS)” [0017]), configure the processor to:
execute a special handler configured to obtain information about a category of at least one second network node, the category of the at least one second network node being at least one of a type of the at least one second network node and a user identity of the at least one second network node (“a mobile wireless communications device, or mobile station (MS), receives base station information 210 transmitted from a base station on a communications network broadcast channel. At block 220, the MS determines an identity of the base station transmitting the base station information based upon the information received” [0017]) and a communication channel having been established between a first network node and the at least one second network node (“In the exemplary GSM communications network, the base station transmits a series of frequency correction bursts and synchronization channel information on the broadcast control channel (BCCH). In GSM systems, the mobile wireless communications device determines a unique Base Station Identity Code (BSIC) by 
select a communication algorithm based on the obtained information to provide the differentiated handling of the at least one interaction of network nodes within the communication network (“a determination is made whether MS configuration information has been associated with a base station monitored by the MS, for example by comparison of the identities of monitored base stations with a list of base station identities associated with MS configuration information. In FIG. 2, at block 240, the MS is configured according to configuration information associated with a base station included in the neighbor cell allocation information. Exemplary schemes for associating the base stations monitored by the MS with configuration information and schemes for communicating configuration information to the MS are discussed further below” [0022]).
However, Patzer does not explicitly disclose related to an interaction type.
Nevertheless, Sun discloses “RSRP, RSSI, or RSRQ measurement within a sub-bandwidth may be performed on some cells or nodes, so that signal strength or signal quality, within different sub-bandwidths, of corresponding cells or nodes is obtained” [0087], “The user equipment performs the RRM measurement according to the instruction” [0091], “RSRP, RSSI, or RSRQ measurement within a sub-bandwidth may be performed on some cells or nodes, so that signal strength or signal quality, within 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an interaction type because it will allow “ensuring accuracy of RRM measurement performed by the UE for each cell or node” [0100].
Regarding claims 2, 14, Patzer, Sun discloses everything claimed as applied above. In addition, Patzer discloses the memory further stores instructions that, when executed, configure the processor to implement the communication algorithm (“a determination is made whether MS configuration information has been associated with a base station monitored by the MS, for example by comparison of the identities of monitored base stations with a list of base station identities associated with MS configuration information. In FIG. 2, at block 240, the MS is configured according to configuration information associated with a base station included in the neighbor cell allocation information. Exemplary schemes for associating the base stations monitored 
Regarding claims 3, 15, Patzer, Sun discloses everything claimed as applied above. However, Patzer does not explicitly disclose the communication algorithm is a measurement algorithm.
Nevertheless, Sun discloses “RSRP, RSSI, or RSRQ measurement within a sub-bandwidth may be performed on some cells or nodes, so that signal strength or signal quality, within different sub-bandwidths, of corresponding cells or nodes is obtained” [0087], “The configuration information sending module 402 is configured to send the configuration information to the user equipment, so that the user equipment performs the RRM measurement according to the configuration information” [0098].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a measurement algorithm because it will allow “ensuring accuracy of RRM measurement performed by the UE for each cell or node” [0100].
Regarding claims 4, 16, Patzer, Sun discloses everything claimed as applied above. In addition, Patzer discloses the information about the category of the at least one second network node is obtained via signaling between the network entity and the at least one second network node (“a mobile wireless communications device, or mobile station (MS), receives base station information 210 transmitted from a base station on a communications network broadcast channel” [0017]).
Regarding claims 6, 18, Patzer, Sun discloses everything claimed as applied above. In addition, Patzer discloses the information about the category of the at least 
Regarding claims 7, 19, Patzer, Sun discloses everything claimed as applied above. In addition, Patzer discloses the information about the category of the at least one second network node is obtained from a container repository provided in the memory (“a determination is made whether MS configuration information has been associated with a base station monitored by the MS, for example by comparison of the identities of monitored base stations with a list of base station identities associated with MS configuration information” [0022], “configuration information stored on the MS in association with the identity of the monitored base station” [0031]).
Regarding claims 8, 20, Patzer, Sun discloses everything claimed as applied above. In addition, Patzer discloses determine a first category for the first network node, the first category for the first network node being at least one of a type of the first network node and a user identity of the first network node (“a determination is made whether MS configuration information has been associated with a base station monitored by the MS, for example by comparison of the identities of monitored base stations with a list of base station identities associated with MS configuration information” [0022]);

create a pairing entry in the container repository, the pairing entry including a pairing of the first category for the first network node with the second category for the at least one second network node (“a determination is made whether MS configuration information has been associated with a base station monitored by the MS, for example by comparison of the identities of monitored base stations with a list of base station identities associated with MS configuration information” [0022], “the specified configuration associated with the base station and mutually known and supported by the mobile station” [0023]); and
identify the communication algorithm based at least on the pairing entry (“the MS is configured according to configuration information associated with a base station included in the neighbor cell allocation information” [0022]).
Regarding claims 9, 21, Patzer, Sun discloses everything claimed as applied above. However, Patzer does not explicitly disclose the interaction type is a differentiated link establishment between the network entity and at least one of the at least one second network node.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the interaction type be a differentiated link establishment between the network entity and at least one of the at least one second network node because it will allow “ensuring accuracy of RRM measurement performed by the UE for each cell or node” [0100].
Regarding claims 10, 22, Patzer, Sun discloses everything claimed as applied above. However, Patzer does not explicitly disclose the interaction type is providing link quality information.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the interaction type be providing link quality information because it will allow “ensuring accuracy of RRM measurement performed by the UE for each cell or node” [0100].
Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patzer, Sun further in view of Peng et al. (PG Pub US 2010/0240312 A1).

Nevertheless, Peng discloses “The interface module 316 may receive from the coupled base station a first uplink mobile application protocol (MAP) message including a first uplink RRM message and to decode the first uplink RRM message. The interface module 316 may collect the set of neighbor cellular UE interferences from one or more neighbor cellular UEs at least in part based on the decoded first uplink RRM message. The interface module 316 may receive from the coupled base station a second uplink MAP protocol message including a second uplink RRM message and decode the second uplink RRM message for the purpose of predicting one or more interference scenarios. The interface module 316 may perform in collaboration with the interference analysis module 314 a handshake and a competition procedure with the pairing D2D UE using a request-to-send (RTS) and clear-to-send (CTS) message exchange to obtain a set of neighbor D2D UE interferences” [0035].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to handshake with the at least one second network node regarding the selection of the communication algorithm because “Decoding the uplink RRM message at block 204 may include extracting a relevant part of the received protocol message, interpreting the relevant part and organizing the extracted information” [0023].
(2) Response to Argument
a.	The Office Action’s combination of Patzer and Sun relies on an erroneous interpretation of the cited art
Appellant has argued that “Patzer’s broadcast information is not applicable to Appellant’s claims at least because it does not meet the claim limitation of “a communication channel having been established between the first network node and the at least one second network node” (page 5).

In response to Appellant’s  argument, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “This teaching in Patzer describes a process that occurs before a channel is established between the MS and base station. As known in the art, a broadcast is a one-way connectionless transmission from the base station and not an established, i.e., connection-based, communication channel between the base station and a terminal” page 5) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In addition, the claim limitations do not further restrict or define what is meant by “a communication channel having been established”. Pazter discloses “a mobile wireless communications device, or mobile station (MS), receives base station information 210 transmitted from a base station on a communications network 

b.	The Office Action’s combination of Patzer and Sun fail to disclose or suggest the claimed information about a category
Appellant has argued that “there is no teaching or suggestion in Patzer that the BSIC is about, or indicates/represents, a category of the base station” (page 6) and “there is no disclosure or even suggestion in either Patzer or Sun of broadcasted base station identity information (Patzer) being associated with or related to per sub-bandwidth, RRM measurement information (Sun). The two types of information are different and are also cited in two different references” (page 7).

In response to Appellant’s  argument, the examiner respectfully disagrees. The claim limitation describes the category to be at least one of: “a type of the at least one second network node” or “a user identity of the at least one second network node”. Patzer discloses “a mobile wireless communications device, or mobile station (MS), receives base station information 210 transmitted from a base station on a communications network broadcast channel. At block 220, the MS determines an identity of the base station transmitting the base station information based upon the 

Additionally, the secondary reference Sun is used to disclose a relationship between a category and an interaction type. Sun discloses “RSRP, RSSI, or RSRQ measurement within a sub-bandwidth may be performed on some cells or nodes, so that signal strength or signal quality, within different sub-bandwidths, of corresponding cells or nodes is obtained” [0087]. The claim limitations do not restrict or further define what is meant by the term “an interaction type” other than it being related to a category. In Sun, a measurement is related to a node. The claims have been given its broadest reasonable interpretation. Therefore, a combination of Patzer and Sun discloses “a category of at least one second network node related to an interaction type”.

c.	The Office Action’s combination of Patzer and Sun fail to disclose or suggest selecting a communication algorithm based on the information about the category of the network node related to an interaction type
Appellant has argued that “there is no teaching or suggestion in Patzer that the so-called MS configuration information described in Patzer includes information about a communication algorithm that may be selected based on certain information, let alone selected based on the claimed category information” (page 8).

In response to Appellant’s argument, the examiner respectfully disagrees. Patzer discloses “When the MS receives and identifies base station information from an assisting base station, the MS is configured according to mobile wireless communications device configuration information, otherwise referred to as configuration information or configuration instructions” [0026], “the MS cross references the identities of monitored base stations with base station information stored on the MS to determine whether the MS should be reconfigured. The MS is thus configured pursuant to any configuration information stored on the MS in association with the identity of the monitored base station” [0031]. This shows that a mobile device is configured based on information it has received from the base station. The claim limitations do not further restrict or describe what is meant by “a communication algorithm” and has been given the broadest reasonable interpretation. Therefore, a combination of Patzer and Sun discloses selecting a communication algorithm based on the obtained information”.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        02/24/2021


Conferees:
/JIANYE WU/Primary Examiner, Art Unit 2462   

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.